Citation Nr: 1735217	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right hand disorder with arthritis (hereinafter "right hand disability").


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1989 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the RO in Cleveland, Ohio, which, in pertinent part, denied service connection for the issue on appeal.  

In the February 2010 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issue on appeal.  VA contacted the Veteran June 1, 2017 informing that a Travel Board hearing had been scheduled for June 19, 2017.  The Veteran failed to appear for this hearing and has not presented good cause for doing so.  As such, the request for a hearing is considered withdrawn.  
38 C.F.R. §20.702(d) (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  
The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current right hand disability that was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a right hand disability are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  VA satisfied its duty to notify the Veteran by letter dated in June 2007.

Regarding the duty to assist in this case, VA did not obtain examinations or nexus opinions concerning the Veteran's claimed right hand disability.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 

§ 3.159(c)(4) (2016).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

As will be discussed below, there is no credible evidence of in-service injury, disease, or event in service.  Thus, there is no duty to provide a VA medical examination or nexus opinion.  Because there is no in-service disease or injury to which a competent medical opinion could relate the current disabilities, there is no reasonable possibility that a VA examination or purported opinion could aid in substantiating the current claims for service connection for a right hand disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required). 

There remains no question as to the substantial completeness of the issue of service connection for a right hand disability.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The claimed arthritis of the right hand is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  However, as discussed below, the weight of the evidence is against a current disability the right hand, to include arthritis; therefore, there is no current disability to which the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) or the legal presumption of a disorder manifested to a degree of 10 percent disabling within one year from service separation of 38 C.F.R. § 3.307 could apply.

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Right Hand Disability

The Veteran asserts having a right hand disorder, to include arthritis.  Specifically, in a in a July 2008 statement, the Veteran asserted having a right hand injury during active duty, and that the injury currently as arthritis of the right hand.

At the onset, the Board finds that the weight of the evidence, both lay and medical, is against the Veteran having a right hand injury, disease, or event during service.  August 1990 service treatment records reflect the Veteran was treated for a left hand injury; however, the service treatment records are silent for any right hand injury, complaints, or diagnoses.  The Veteran's March 1995 retirement examination report reflects no right or left hand complaints, treatment, or diagnoses.  The other examinations during service, including the January 1989 enlistment examination and the five year periodic examination in October 1994, are silent for any right or left hand complaints, treatment, or diagnoses.  The Veteran denied any upper extremity problems, conditions, or treatment on the contemporaneous medical reports of the above in-service examinations.   

The service treatment records appear to be complete, and complaints of right hand injury symptoms would have been recorded had the Veteran sought treatment during service.  The Veteran sought treatment for a number of medical problems during service, including left hand injuries, lower back pain, chest pain, shoulder pain, and left knee pain.  The Board has considered the Veteran's report that he did not seek treatment.  However, as the Veteran was willing to seek medical treatment for musculoskeletal symptoms such as left hand injuries, lower back pain, chest pain, shoulder pain, and left knee pain, it does stand out as unusual that the Veteran would not have also sought treatment for symptoms of a right hand problem.  Furthermore, as noted above, he subsequently denied problems on periodic examinations.  For these reasons, and the absence of any other in-service complaint, finding, or reference to treatment for symptoms of a right hand problem during service weighs against a finding that the Veteran incurred a right hand injury in service.  

After a review of all the evidence, both lay and medical, the Board also finds that the Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a right hand disability.  As discussed above, service treatment records are silent regarding a right hand injury, complaint or diagnosis.  

The Veteran's post-service private and VA treatment records are silent for any right hand injury, complaint, or diagnosis.  November 2008 private (medical) treatment records reflect, upon examination, that the Veteran's upper right extremity was normal.  Throughout the VA treatment records and private treatment records the Veteran has been afforded full body physicals (that include the right upper extremity and musculoskeletal system) that are silent for any complaint, treatment, or diagnosis of the right hand.  In May 2001, private treatment records reflect the Veteran was seen for right thumb swelling in an emergency room, later diagnosed as paronychia (infection) to the right thumb, and reported no other injury history regarding the right hand.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

The Board finds that the weight of the evidence in this case is against finding a current right hand disability, at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  As discussed above, the VA and private (medical) treatment records are silent for any complaint, symptoms, or diagnoses of a right hand disability with the exception of the May 2001 right thumb infection.  The May 2001 right thumb infection did not occur during service, and the Veteran has not asserted, and the evidence does not show, that it was related to service.

The lay evidence supporting a finding of a current right hand disability consists of the Veteran's lay statements after the claim for service connection had been filed.  Although the Veteran is competent as a lay person to report right hand pain, the Veteran is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to be able to diagnose medically complex orthopedic hand disorders.  Diagnosing orthopedic hand disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain.  The Veteran has not been shown to have such knowledge, training, or experience.

Throughout the course of this appeal, the Veteran has advanced having right hand pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez, 259 F.3d 1356 (Fed. Cir. 2001).  The lay evidence in this case reflect reports of right hand pain, but not any actual, underlying ankle disability accounting for the pain symptom.  The weight of the evidence of record shows no diagnosed or identifiable underlying disabilities of the right hand.

For these reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current right hand disability.  As the 
preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right hand disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


